Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/408,902, filed on 8/23/2021. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “ c) determining, …., a bidder to whom the advertising slot is to be sold based on the bidding data”.
The “determining”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for facilitating advertising based in bidding data. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“a) transmitting, …. range data indicating a geographical range through which at least one vehicle travels; and b) receiving, …. bidding data for bidding on an advertising slot associated with the geographical range indicated by the range data;” These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, from the instant disclosure, 
“[0007] A control apparatus according to the present disclosure includes:
[0008] a communication interface configured to transmit, to at least one bidding apparatus, range data indicating a geographical range through which at least one vehicle travels, and receive, from the at least  one bidding apparatus, bidding data for bidding on an advertising slot associated with the geographical range indicated by the range data; and
[0009] a controller configured to determine a bidder to whom the advertising slot is to be sold based on the bidding data received by the communication interface…”, paragraphs 7-8.

All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) transmitting, …. range data indicating a geographical range through which at least one vehicle travels; and b) receiving, …. bidding data for bidding on an advertising slot associated with the geographical range indicated by the range data;”
These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”,  were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the  “…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites aa apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a communication interface”, from the instant disclosure, 
“[0052] The communication interface 23 includes at least one interface for communication. The interface for communication is, for example, a LAN interface. The communication interface 23 receives data to be used for the operations of the control apparatus 20, and transmits data obtained by the operations of the control apparatus 20”, paragraph 52.
“a controller”, from the instant disclosure, 
“[0049] The control apparatus 20 includes a controller 21, a memory 22, a communication interface 23, an input interface 24, and an output interface 25”, paragraph 49.
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claims 5, 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible. 
Dependent claims 2-4, 6-11, 14-18  and 20, the claims recite elements such as	
“the range data is data further indicating a time range during which the at least one vehicle travels through the geographical range, and the bidding data is data for bidding on”, “range data includes data indicating a section of a road as the geographical range”, “bidding data includes data indicating a bidding price, and the controller is configured to determine the bidder to whom the advertising slot is to be sold”, “transmit an advertisement to be presented in the advertising slot”, “a bidding apparatus of the bidder determined by the controller, designation data for designating a condition for a vehicle in which a terminal apparatus to which the advertisement is to be transmitted from the server apparatus is mounted or installed, and the controller is configured to determine the terminal apparatus to which the advertisement is to be transmitted based on the designation data received by the communication interface”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 
US PG. Pub. No. 20070050248 (Huang).

As to claims 19, 1, 5, 12 and 13, Huang discloses an advertisement sales method comprising (abstract and Fig. 1): 
a) transmitting, by a control apparatus to at least one bidding apparatus, range data indicating a geographical range through which at least one vehicle travels
(see Fig. 1 elements 170, 190 and “…Network 110 transmits information to participating vehicles 180 either directly or through transmission units 170 and 190 located along a roadway [Examiner interprets a geographical range through which at least one vehicle travels]”, paragraph 32.
“…A reverse bidding management module solicits and selects among competing advertisements. Selected advertisements are presented to the vehicle user through a presentation module, while a communication module communicates with advertising services and advertisers to request and receive bids for services.
[0012] FIG. 2 illustrates one possible embodiment of a computing architecture providing reverse bidding management for a vehicle advertising network”, paragraphs 6 and 12 and Figs 1 and 2);

b)  receiving, by the control apparatus from the at least one bidding apparatus, bidding data for bidding on an advertising slot associated with the geographical range indicated by the range data
(“…A reverse bidding management module solicits and selects among competing advertisements. Selected advertisements are presented to the vehicle user through a presentation module, while a communication module communicates with advertising services and advertisers to request and receive bids for services”, see at least paragraph 6 and Fig. 2 and associated disclosure);
c) determining, by the control apparatus, a bidder to whom the advertising slot is to be sold based on the bidding data
(“…authentication module 290 provides authenticated data to reverse bidding management module 220 for reverse bidding management. The reverse bidding management functions include sending bid solicitations to service providers, selecting [Examiner interprets as determining… a bidder to whom the advertising slot…] and aggregating bids along alternate trip routes, seeking additional input from the vehicle user, finalizing a trip plan, sending the plan to the navigation system, communicating the route decision to service providers, monitoring the progress on the route and carrying out alert and reminder functions…”, paragraph 39).
As to claim 1, it comprises the same limitations than claim 19 above , therefore it is rejected in similar manner.

As to claim 5, it comprises the same limitations than claim 19 above , therefore it is rejected in similar manner and further comprises 
the control apparatus according to claim 1 (see at least Fig. 1 and 2 and associated disclosure);  and 
a server apparatus configured to transmit an advertisement to be presented in the advertising slot to at least one terminal apparatus mounted or installed in a vehicle traveling through the geographical range
(“…The server supporting intelligent transportation network 110 may be a general-purpose computer upon which reside the software modules capable of managing system operation. It may also be a system designed specifically for inter vehicle communication into which software modules for coupon/advertisement management have been incorporated…”, paragraph 31 and Fig. 1).
As to claim 12, it comprises the same limitations than claim 19 above, therefore it is rejected in similar manner and further comprises 
a server apparatus configured to transmit an advertisement to be presented in the advertising slot to an advertising sign installed at an outdoor location visible from the geographical range
(“[0004] Traditionally, roadside billboards have acted as a means for advertising goods and services to travelers, including drivers, walkers, and bikers. This advertising outlet has been frequently used by restaurants, automobile dealers, convenience stores, hotels, hospitals, and other service industries and manufacturers to provide information on services or goods available, as well as the location of the advertiser. These businesses depend on customers responding to roadside advertising or observing the business in close proximity to the roadway….”, paragraph 12).
As to claim 13, it comprises the same limitations than claim 19 above, therefore it is rejected in similar manner and further comprises 
a non-transitory computer readable medium storing a program configured to cause a computer to execute operations, the operations comprising (paragraph 9): 
generating, in response to a user operation, bidding data for bidding on an advertising slot associated with the geographical range indicated by the range data
(“…authentication module 290 provides authenticated data to reverse bidding management module 220 for reverse bidding management [Examiner interprets as generating, in response to a user operation, bidding data for bidding]. The reverse bidding management functions include sending bid solicitations to service providers, selecting and aggregating bids along alternate trip routes, seeking additional input from the vehicle user, finalizing a trip plan, sending the plan to the navigation system, communicating the route decision to service providers, monitoring the progress on the route and carrying out alert and reminder functions…”, paragraph 39);
 and transmitting the generated bidding data to the control apparatus
(“…seeking additional input from the vehicle user, finalizing a trip plan, sending the plan to the navigation system, communicating the route decision to service providers, monitoring the progress on the route and carrying out alert and reminder functions…”, paragraph 39).

As to claims  2, 14 and 20, Huang discloses
wherein the range data is data further indicating a time range during which the at least one vehicle travels through the geographical range
(“…The method includes controlling times and events to be used as presentation slots, with each presentation slot consisting of a particular circumstance for which advertisements may be presented to a vehicle user…”, paragraph 7.  See also “…[0025] 8. Meal times or other time of day events…”, paragraph 25), and 

the bidding data is data for bidding on, as the advertising slot, a slot associated with a combination of the geographical range and the time range that are indicated by the range data
(“…The method and system described herein combines four elements to limit the quantity and improve the quality of the advertisements. These elements include a way of controlling times and events that will be used as presentation slots. Presentation slots would be specified initially by the vehicle manufacturer and then subsequently adjusted by vehicle users. ….. Fourth, a delivery mechanism allows advertisers to control the number of advertisements presented, and targets vehicles based on the nature of the presentation slot and the location and direction of travel of the vehicle….”, paragraphs 30 and 51).

As to claims 3 and 4, Huang discloses
wherein the range data includes data indicating a section of a road as the geographical range
(“…the system and method herein also includes additional means to allow bidders to restrict their bids to particular geographic regions…”, paragraph 47 and claim 14);
wherein the bidding data includes data indicating a bidding price, and the controller is configured to determine the bidder to whom the advertising slot is to be sold according to the bidding price indicated by the bidding data
(“..accepting coupons/ads from advertisers with a chosen pricing scheme,..”, paragraph 32.
“…The advertiser would pay for the advertising only when the driver "responded" to the advertisement, with the response being either: [0048] 1. A "click-through" event, in which the driver selects the advertisement and requests additional information, or [0049] 2. A navigation event, in which the driver requests that the vehicle's navigation system route to the advertiser's place of business, and/or drives to the advertiser's place of business”, paragraphs 47-49.
“[0041] Turning now to FIG. 3, in one embodiment advertisement message 310 is a tuple containing advertisement content, a presentation slot specification, and price specification. The advertisement content could be in the form of text or image and could include special offers, such as coupons or discounts.”, paragraph 41 and claim 13).
As to claims 6 and 15, Huang discloses
wherein the communication interface is configured to receive, from a bidding apparatus of the bidder determined by the controller, designation data for designating a condition for a vehicle in which a terminal apparatus to which the advertisement is to be transmitted from the server apparatus is mounted or installed, 
(“…Coupon/ad distribution module 130 propagates the coupons/ads in the network according to prescribed scope parameters..”, paragraph 32.
“…If driver 840 responds to an advertisement by either selecting the advertisement to obtain more information or driving to the place of business described in the advertisement [Examiner interprets as a condition for a vehicle…], then a response record is generated and propagated back to advertising service 810. When advertising service 810 receives a response record, it allows the advertising service to charge for the advertisements…”, paragraph 39),
and the controller is configured to determine the terminal apparatus to which the advertisement is to be transmitted based on the designation data received by the communication interface
(“[0026] Only messages containing legitimate signatures are forwarded in the system. The software on each vehicle contains an authentication component for admission control [Examiner interprets as controller is configured to determine the terminal apparatus to which the advertisement is to be transmitted]. The admission control module also maintains a record of the admitted information. This record, similar to an effect and transaction related record (for example, a vehicle user may notice a particular ad or coupon, drive to the specific store, and cash the coupon…”, paragraph 26).
As to claims 7, 8, 9, 16, 17  and 18, Huang discloses
wherein the designation data includes data indicating a departure point, and the controller is configured to determine the terminal apparatus to which the advertisement is to be transmitted according to whether a departure point of the vehicle traveling through the geographical range matches the departure point indicated by the designation data
(“…Examples of events that may be designated as presentation slots include:
[0018] 1. Car start
[0019] 2. Specifying destination to onboard navigation System…8. Meal times or other time of day events”, paragraphs 17-19 and 25).

wherein the designation data includes data indicating a destination, and the controller is configured to determine the terminal apparatus to which the advertisement is to be transmitted according to whether a destination of the vehicle traveling through the geographical range matches the destination indicated by the designation data
(“…Examples of events that may be designated as presentation slots include:
[0018] 1. Car start
[0019] 2. Specifying destination to onboard navigation System…8. Meal times or other time of day events”, paragraphs 17-19 and 25).

wherein the designation data includes data indicating a travel route, and the controller is configured to determine the terminal apparatus to which the advertisement is to be transmitted according to whether a travel route of the vehicle traveling through the geographical range matches the travel route indicated by the designation data
 (“…Fourth, a delivery mechanism allows advertisers to control the number of advertisements presented, and targets vehicles based on the nature of the presentation slot and the location and direction of travel of the vehicle….”, paragraph 30.
“…Referring to FIG. 1, the schematic diagram illustrates an example embodiment of the system for vehicle network advertising. Intelligent transportation network 110 may provide various capabilities, such as route information and navigation services…”, paragraph 31.
“… For example, a restaurant manager could be provided with the number and arrival time of customers prior to arrival; travelers would have opportunities to plan their route according to available services and service providers' bids on plausible and competing route plans, to obtain more efficient services. ..”, paragraph 36).
As to claims 10 and 11, Huang discloses
wherein the server apparatus is configured to transmit the advertisement to a terminal apparatus configured to present the advertisement to a person who is on board the vehicle traveling through the geographical range
(“…The system includes location service module for providing vehicle location information data and a context detection module for identifying information which would be useful for the purpose of targeting advertising to a vehicle. Targeting of advertising is accomplished through the use of configured presentation slots, with each presentation slot consisting of a particular circumstance for which advertisements may be presented to a vehicle user. A navigation support module provides a navigation map and navigation plan to the vehicle user….”, paragraph 6);

wherein the server apparatus is configured to transmit the advertisement to a terminal apparatus configured to present the advertisement to outside of a vehicle
 (“… roadside billboards have acted as a means for advertising goods and services to travelers, including drivers, walkers, and bikers. This advertising outlet has been frequently used by restaurants, automobile dealers, convenience stores, hotels, hospitals, and other service industries and manufacturers to provide information on services or goods available, as well as the location of the advertiser. These businesses depend on customers responding to roadside advertising or observing the business in close proximity to the roadway. The advent of vehicles having vastly improved information delivery capabilities based on a combination of peer-to-peer technologies…”, paragraph  4). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Advertisement Delivery and Display in Vehicular Networks: Using V2V Communications for Targeted Ads”. IEEE. 2017. Advertisement (ad) delivery is expected to play a crucial role in future vehicular networks.  This article, examines how ads can be broadcasted by roadside units (RSUs) as well as vehicles and then displayed to interested users. It describes the ad dissemination process by means of an optimization model that aims to maximize the number of ads that users display within the target area and validity period of the ad. It then solves the optimization problem, obtaining the optimal scheduling strategy that RSUs and vehicles should adopt for ad broadcasting. Our study highlights the important role that vehicle-to-vehicle (V2V) communications will have in ad delivery. Also, it shows how coexisting vehicular and cellular networks can effectively complement each other, with vehicular networks being a very efficient means for pervasive ad dissemination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/7/2022